        Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 JESSE REEVES,                                       CV 20–69–M–DLC

                      Plaintiff,

        vs.

 SAFECO INSURANCE COMPANY OF                              ORDER
 ILLINOIS and DOE and XYZ
 DEFENDANTS 1-5,

                      Defendants.

      Before the Court is Defendant Safeco Insurance Company of Illinois’

Motion for Partial Judgment on the Pleadings. (Doc. 12.) Safeco seeks judgment

in its favor on Count I of Plaintiff Jesse Reeves’ Complaint in its entirety and seeks

judgment on certain portions of Counts II and III. (Id.) For the reasons explained,

the Motion is granted in part and denied in part with respect to Counts II and III.

The Court will stay resolution of Count I pending certification to the Montana

Supreme Court.

                                    Background

      On July 23, 2014, Reeves was injured when a vehicle driven by Lorraine

Best sideswiped his vehicle. (Id. at 1.) Reeves sustained permanent injury to his

spine with damages exceeding Best’s coverage. (See id. at 2.) Reeves then sought

economic losses and other damages from Safeco under his underinsured motorist
        Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 2 of 7



coverage, including requesting policy limits and payments in advance of final

settlement, all of which Safeco denied. (Id. at 2–3.) Reeves now seeks: (1) a

declaration that Montana’s Unfair Trade Practices Act (“UTPA”) requires an

insured to make advance payments of medical expenses and lost wages; (2) breach

of contract damages under the UTPA; (3) damages for Safeco’s unfair trade

practices under the UTPA; and (4) punitive damages. (Id. at 3–5.)

                                   Legal Standard

      Federal Rule of Civil Procedure 12(c) permits a party to seek judgment on

the pleadings “after the pleadings are closed—but early enough not to delay trial.”

Fed. R. Civ. Pro. 12(c). A motion under 12(c) operates in the same way as a

motion to dismiss under Rule 12(b)(6) by challenging the sufficiency of the

pleadings. Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012).

Judgment is appropriate where “the moving party clearly establishes on the face of

the pleadings that no material issue of fact remains to be resolved and that it is

entitled to judgment as a matter of law.” Enron Oil Trading & Transp. Co. v.

Walbrook Ins. Co., Ltd., 132 F.3d 526, 529 (9th Cir. 1997) (quoting George v.

Pacific—CSC Work Furlough, 91 F.3d 1227, 1229 (9th Cir. 1996).
            Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 3 of 7



                                           Discussion

       I.       Count I

       In Count I of the Complaint, Reeves seeks inter alia a declaration that

Safeco is required to make advance payment of all medical bills and wage loss for

which liability is reasonably clear pursuant to Ridley v. Guar. Nat. Ins. Co., 951

P.2d 987, 989 (Mont. 1997) and DuBray v. Farmers Ins. Ex., 36 P.3d 897, 899

(Mont. 2001). (Doc. 4 at 3.)

       Citing only nonbinding federal law, Safeco asserts it is entitled to judgment

on Count I because Montana law precludes a first party plaintiff from obtaining

declaratory relief under the UTPA. (Doc. 13 at 4 (citing Byorth v. USAA Cas. Ins.

Co., No. CV 17-153-M-KLD, 2019 WL 6715970, at *1 (D. Mont. Dec. 10, 2019)

and Garner v. USAA Gen. Indem. Co., No. CV 19-59-M-JCL, 2019 WL 3306135,

at *5 (D. Mont. July 23, 2019)).)1

       Although the Montana Supreme Court has never held that a third-party

plaintiff may obtain declaratory relief under Montana Code Annotated § 33-18-

242(3), Safeco frames its challenge only in terms of a first parties’ right as the

Montana Supreme Court has consistently allowed third-party declaratory judgment


1
 To the extent Byorth and Garner relied on the Ninth Circuit’s unpublished nonprecedential
decision in Bateman v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 423 F. App’x 763, 766 (9th
Cir. 2011), the Court is not persuaded by its reasoning. In Bateman, the panel concluded that
declaratory relief was unavailable to a third-party plaintiff under § 33-18-242(3), see id.; Brief of
Appellants, Bateman v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 2010 WL 6039481, at 26–
28—a conclusion that is contrary to the established practice of the Montana Supreme Court.
         Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 4 of 7



claims under the UTPA. See Ridley 951 P.2d 987; DuBray, 36 P.3d 897; Safeco

Ins. Co. of Ill. v. Mont. Eighth Judicial Dist. Court, Cascade Cty., 2 P.3d 834, 835

(Mont. 2000); Marshall v. Safeco Ins. Co. of Ill., 413 P.3d 828, 832 (Mont. 2018).

And, while the Court appears to have permitted a first party claim on at least one

occasion, see Jacobsen v. Allstate Insurance Co., 310 P.3d 452 (Mont. 2013), the

existence of this right as it applies to first parties remains less clear.

       Where state law is silent on an issue, Rule 15 of the Montana Rules of

Appellate Procedure permit a federal court to certify a question to the Montana

Supreme Court for guidance. Mont. R. App. Pro. 15(3). “The decision to certify a

question to a state supreme court rests in the ‘sound discretion’ of the district

court.” Eckard Brandes, Inc. v. Riley, 338 F.3d 1082, 1087 (9th Cir. 2003)

(quoting Louie v. United States, 776 F.2d 819, 824 (9th Cir. 1985)).

       Having reviewed the parties’ arguments, the Court has decided to certify this

issue to the Montana Supreme Court. The Court believes that a question that

implicates the fundamental rights of first-party plaintiffs under Montana’s

insurance code as interpreted by Montana’s groundbreaking decision in Ridley v.

Guaranty National Insurance Company is best left to the State’s highest court.

       The Court proposes to certify the following question:

       Whether Montana law allows a first-party plaintiff to bring a
       declaratory judgment action under § 33-18-242(3) to establish its
       insurer’s obligations to make advance payments of medical bills and
       wage loss consistent with Ridley v. Guar. Nat. Ins. Co., 951 P.2d 987,
        Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 5 of 7



      989 (Mont. 1997) and DuBray v. Farmers Ins. Ex., 36 P.3d 897, 899
      (Mont. 2001).
      The parties will have one week from entry of this order to consent to the

question as indicated or offer an alternate articulation.

      II.    Count II

      In Count II, Reeves asserts a breach of contract claim. (Doc. 4 at 4.) As a

part of this claim, Reeves alleges that Safeco violated the implied covenant of good

faith and fair dealing. (Id.) Safeco moves to dismiss Count II to the extent Reeves

asserts a standalone claim for common law bad faith. (Doc. 13 at 8.) Reeves

insists he is only alleging breach of contract—his reference to the implied covenant

of good faith and fair dealing implies only a violation of a clause contained in

every contract. (Doc. 14 at 9.)

      This disagreement amounts to quibbling over terminology. Both parties

agree on the outcome: Safeco does not want Reeves to allege a standalone claim

for common law bad faith. Reeves is adamant he is only alleging breach of

contract. The Court agrees with this interpretation and will not strike any of the

language from Count II. Safeco’s motion for judgment is denied accordingly.

      III.   Count III

             A. Subsections (7) & (14)

      In Count III of the Complaint, Reeves alleges that Safeco violated Montana

Code Annotated §§ 33-1-201(4), (6), (7), and (14). (Doc. 4 at 5.) Safeco moves to
            Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 6 of 7



dismiss the alleged violations of subsections (7) and (14) as non-actionable. (Doc.

13 at 6.)

      Montana law outlines 14 prohibited actions that constitute “unfair claim

settlement practices.” Id. at § 33-18-201. But not all of these practices give rise to

a private cause of action. Under § 33-18-242, only a violation of subsections (1),

(4), (5), (6), (9), or (13) of § 33-18-201 allow a plaintiff to sue for damages. Id. at

§ 33-18-242(1). Reeves does not claim otherwise. (Doc. 14 at 9.) Instead, Reeves

argues that although he cannot recover damages from Safeco for any violations of

(7) and (14), nothing precludes him from introducing evidence relating to these

two subsections to support his claim for punitive damages. (Id.)

      While Reeves is correct that he will likely be permitted to introduce relevant

evidence related to each of his claims, he is not permitted to rely on § 33-18-242 to

assert a cause of action under § 33-18-201(7) and (14). Safeco’s motion for

judgment will be granted accordingly.

                B. Breach of Fiduciary Duty

      Finally, Safeco moves for judgment on Reeves’ allegation that Safeco

breached its fiduciary duty when it violated § 33-18-201(4) and (6). (Doc. 13 at

12–14.) Reeves insists there is nothing to grant judgment upon because he has not

alleged a separate cause of action for breach of a fiduciary duty and contends that

evidence related to this issue is relevant to other issues at trial, particularly his
        Case 9:20-cv-00069-DLC Document 16 Filed 08/24/20 Page 7 of 7



claim for punitive damages. (Doc. 14 at 11–12.) While Reeves has not located his

claim of breach of a fiduciary duty under a separate subheading of his Complaint,

he has asserted a legal conclusion separate from his allegations under § 33-18-

201(4) and (6). As with the subsections (7) and (14), dismissing the allegation of

breach of fiduciary duty does not preclude Reeves from introducing his relevant

evidence at trial. However, the Court will grant Safeco judgment on this issue.

      IT IS ORDERED that the Motion (Doc. 12) is GRANTED in part and

DENIED in part.

      1. The Court stays resolution of Safeco’s request for judgment on Count I
         pending certification to the Montana Supreme Court. The parties shall
         have until August 31, 2020 to consent to the Court’s proposed certified
         question or offer an alternate articulation.

      2. The Court denies Safeco’s request for judgment on a bad faith claim in
         Count II.

      3. The Court grants Safeco judgment on Count III as to allegations that it
         violated § 33-18-201(7) and (14).

      4. The Court grants Safeco judgment on Count III as to allegations of
         breach of fiduciary duty.

      DATED this 24th day of August, 2020.
